Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Rejection is withdrawn due to amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 18-19, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ederer et al. (US20150224718), herein Ederer.
	With respect to Claim 1, Ederer teaches:
	A three dimensional printer (abstract) comprising: a printer base ([0040] building platform) including a rail portion ([0097] rail system); a moveable print surface including a plurality of members coupled to form a loop and configured to move along the rail portion of the printer base ([0108-0109]; Fig. 2, #10 link forms a loop); a print head 
	With respect to Claim 2, Ederer teaches:
The three dimensional printer of claim 1, wherein the print head positioning system comprises a frame pivotally coupled to the printer base (Fig. 1, #8).
	With respect to Claim 3, Ederer teaches:
The three dimensional printer of claim 1, wherein the members are rigid (Fig. 2, #10).	
	With respect to Claim 6, Ederer teaches:
The three dimensional printer of claim 1, wherein the members are positioned so that adjacent members are coupled together with a hinged connection (Fig. 2, #10; [0108]).
	With respect to Claim 18, Ederer teaches:
A three dimensional printer comprising: a printer base ([0040] building platform); base including a rail portion ([0097] rail system); a moveable print surface comprising a plurality of rigid members coupled together to form a loop around at least a portion of the printer base ([0108-0109]; Fig. 2, #10 link forms a loop); a print head ([0104] print head; Fig. 1, #2); and a print head positioning system configured to move the print head in multiple directions over the print surface ([0104]).
	With respect to Claim 19, Ederer teaches:
The three dimensional printer of claim 18, wherein the print head positioning system comprises a frame pivotally coupled to the printer base (Fig. 1, #8).
	With respect to Claim 21, Ederer teaches:

	With respect to Claim 22, Ederer teaches:
The three dimensional printer of claim 18, wherein the moveable print surface includes a printing surface coating ([0039]).
	With respect to Claim 23, Ederer teaches:
The three dimensional printer of claim 18, wherein the print head positioning system comprises a frame pivotally coupled to the printer base, the frame comprising a first arm, a second arm, and a cross-member extending from the first arm to the second arm (Fig. 1, frame #8).
	With respect to Claim 24, Ederer teaches:
The three dimensional printer of claim 18, wherein the printer base includes a rail portion, and where the rigid members move along the rail portion ([0097] rail system).
	With respect to Claim 25, Ederer teaches:
The three dimensional printer of claim 24, further comprising wheel structures positioned to support the rigid members and move along the rail portion (Fig. 2, #11).
Allowable Subject Matter
Claims 4-5, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-12 allowed.
The prior art of record does not reasonably disclose, teach or suggest the members include a thread receiving portion configured to receive screw threads therein, and wherein the printer includes a rod including screw threads configured to engage the thread receiving portion in combination with the limitations of the independent claim. 	The closest prior art of record is Ederer (US20150224718). Ederer teaches a three dimensional printer (abstract), a printer base ([0040] building platform), a rail portion ([0097] rail system); a moveable print surface including a plurality of members coupled to form a loop and configured to move along the rail portion of the printer base ([0108-0109]; Fig. 2, #10 link forms a loop); a print head ([0104] print head; Fig. 1, #2); and a print head positioning system configured to move the print head in multiple directions over the print surface ([0104]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741